DETAILED ACTION
This office action is in response to the amendment filed on 01/14/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 71, 73, 76-78, 80-82 and 86-88 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Freeman et al. US 2015/0180355.
	Regarding Claim 71, Freeman teaches (Figures 1-17) an apparatus (Fig. 2) comprising an AC-to-DC converter (26, 28 and 106), said AC-to-DC converter n at least one of said first stage (with 60) and said second stage (with 103) based, at least in part, on one or more measurements of a voltage and/or a current (See Figs. 3 and 13) within said AC-to-DC converter. (For Example: Paragraphs 88-99)
	Regarding Claim 73, Freeman teaches (Figures 1-17) wherein said second stage (32 and 96) comprises a single- stage switched-capacitor circuit (at 32) having switches that transition between switch states so as to cause said switched-capacitor circuit to operate at different voltage conversion ratios (Fig. 10-12). (For Example: Paragraphs 88-99)
	Regarding Claim 76, Freeman teaches (Figures 1-17) wherein said regulator (at 34) comprises an isolated regulator. (For Example: Paragraphs 75)
	Regarding Claim 77, Freeman teaches (Figures 1-17) wherein said regulator (at 34) comprises a first functional component and a second functional component (transformer when the topology is a flyback or a forward converter), wherein said first and second functional components are inductively coupled (transformer). (For Example: Paragraph 75)
	Regarding Claim 78, Freeman teaches (Figures 1-17)  wherein said switched-capacitor converter (32) is one that, during operation thereof, causes at least one capacitor (70 or 36) therein to experience a change in charged stored therein by causing charge to be passed through a non-capacitive element (transistors at Fig. 4). (For Example: Paragraphs 88-99)
	Regarding Claim 80, Freeman teaches (Figures 1-17) wherein said switched-capacitor converter (32) comprises a cascade multiplier. (For Example: Paragraphs 116)
	Regarding Claim 81, Freeman teaches (Figures 1-17) wherein said regulator (flyback or forward converter) comprises a transformer. (For Example: Paragraph 75)
	Regarding Claim 82, Freeman teaches (Figures 1-17) further comprising a travel adapter, wherein said AC to DC converter is a constituent of said travel adapter. (For Example: Paragraphs 197)
	Regarding Claim 86, Freeman teaches (Figures 1-17) wherein said controller (106 , 60 and 103) is to alter at least a duty cycle of said one or more switches in said at least one of said first stage (with 60) and said second stage (with 103). (For Example: Paragraphs 69, 74 and 91)
	Regarding Claim 87, Freeman teaches (Figures 1-17)  wherein said controller (106 , 60 and 103) to control  switches in said first stage and/or in said second stage base, at least in part, on a clock-type signal (See par. 101). (For Example: Paragraphs 80-81 and 101)
	Regarding Claim 88, Freeman teaches (Figures 1-17) wherein said controller (106, 60 and 103) is a feedback controller (Fig. 3 and 13, with 60 and 103) that is to alter said at least said switching frequency of said one or more switches in said first and second stages (34 and 32 & 96) based on said one or more measurements of said  voltage and/or said current within said AC to DC converter. (For Example: Paragraphs 88-99)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 72 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2015/0180355 in view of Low et al. US 8817501.
	Regarding Claim 72, Freeman teaches (Figures 1-17) said second stage (32 and 96).

	Low teaches (Figures 2-3) a multi- stage switched-capacitor circuit (Fig. 2) having bypass switches (SA and SB) for switching stages thereof into or out of the switched-capacitor circuit during operation (with Fig. 3). (For Example: Col. 6 lines 9-55 and Col. 7 lines 34-67)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Freeman to include a multi- stage switched-capacitor circuit having bypass switches for switching stages thereof into or out of the switched-capacitor circuit during operation, as taught by Low, to improve control circuitry so that current and/or voltage transients that occur upon each change in the conversion-gain does not have significant impact in terms of input electromagnetic interference, transistor operation, and robustness. 
	Regarding Claim 89, Freeman teaches (Figures 1-17) wherein said second stage (32 and 96), a switched capacitor circuit (32) achieving different voltage conversion ratios.
	Freeman does not teach bypass switches that are to transition between different bypass-switch configurations, and a plurality of switched-capacitor stages, wherein each bypass- switch configuration results in a different combination of said switched-capacitor stages forming said switched-capacitor circuit.
	Low teaches (Figures 2-3) bypass switches (SA and SB) that are to transition between different bypass-switch configurations (on and off states), and a plurality of 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Freeman to include bypass switches that are to transition between different bypass-switch configurations, and a plurality of switched-capacitor stages, wherein each bypass- switch configuration results in a different combination of said switched-capacitor stages forming said switched-capacitor circuit, as taught by Low, to improve control circuitry so that current and/or voltage transients that occur upon each change in the conversion-gain does not have significant impact in terms of input electromagnetic interference, transistor operation, and robustness. 
Claims 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2015/0180355 in view of Orr et al. US 2012/0250360.
	Regarding Claim 74, Freeman teaches (Figures 1-17) an apparatus.
	Freeman does not teach wherein said controller comprises a primary side section and a secondary side section, wherein said primary side section controls a switch that selectively passes current through a primary winding of a transformer and wherein said secondary side section controls said second stage.
	Orr teaches (Figure 1) wherein said controller (138, 162, 170 and 180) comprises a primary side section and a secondary side section (138 & 162 and 180), wherein said primary side section controls a switch (at 140) that selectively passes current through a 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Freeman to include wherein said controller comprises a primary side section and a secondary side section, wherein said primary side section controls a switch that selectively passes current through a primary winding of a transformer and wherein said secondary side section controls said second stage, as taught by Orr, to improve isolation within the system. 
	Regarding Claim 75, Freeman teaches (Figures 1-17) an apparatus.
	Freeman does not teach wherein said controller comprises an isolation barrier between a primary and secondary section thereof.
	Orr teaches (Figure 1) wherein said controller (138, 162, 170 and 180) comprises an isolation barrier (170) between a primary and secondary section thereof. (For Example: Paragraphs 88-99)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Freeman to include wherein said controller comprises an isolation barrier between a primary and secondary section thereof, as taught by Orr, to improve isolation within the system. 
Claims 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2015/0180355 in view of Giuliano US 2013/0229841.
	Regarding Claim 79, Freeman teaches (Figures 1-17) an apparatus.
	Freeman does not teach wherein said switched-capacitor converter comprises a multi-phase network.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Freeman to include wherein said switched-capacitor converter comprises a multi-phase network, as taught by Giuliano, to provide the desired level of output signal. 
Claims 83-85 and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. US 2015/0180355 in view of Ofek et al. US 8817501.
	Regarding Claim 83, Freeman teaches (Figures 1-17) the second stage (32 and 96).
	Freeman does not teach operating in discrete steps for providing coarse adjustment of an input voltage and wherein said first stage provides fine adjustment of said input voltage.
	Ofek teaches (Figures 2-3) operating in discrete steps for providing coarse adjustment of an input voltage and wherein said first stage provides fine adjustment of said input voltage. (For Example: Paragraph 146)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Freeman to include operates in discrete steps for providing coarse adjustment of an input voltage and wherein said first stage provides fine adjustment of said input voltage, as taught by Ofek, to improve efficiency of the circuitry. 
	Regarding Claim 84, Freeman teaches (Figures 1-17) an apparatus.

	Ofek teaches (Figures 2-3) further comprising active power-factor circuitry (Fig. 2b). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Freeman to include operates in discrete steps for providing coarse adjustment of an input voltage and wherein said first stage provides fine adjustment of an input voltage, as taught by Ofek, to improve efficiency of the circuitry. 
	Regarding Claim 85, Freeman teaches (Figures 1-17) an apparatus.
	Freeman does not teach an electromagnetic interference filter disposed to suppress radiation generated during operation of said AC to DC converter.
	Ofek teaches (Figures 2-3) an electromagnetic interference filter disposed to suppress radiation generated during operation of said AC to DC converter (Fig. 2b). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Freeman to include an electromagnetic interference filter disposed to suppress radiation generated during operation of said AC to DC converter, as taught by Ofek, to improve efficiency of the circuitry. 
		Regarding Claim 90, Freeman teaches (Figures 1-17) said AC to DC converter as recited in claim 71. (For Example: Paragraphs 88-99)
	Freeman does not teach a computer-readable medium having encoded thereon information.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Freeman to include a computer-readable medium having encoded thereon information, as taught by Ofek, to improve efficiency of the circuitry. 
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
Applicant argued that “With regard to Freeman, an electrical circuit for delivering power to consumer electronic devices appears to be described. As described in Freeman, “The electrical circuit includes a primary power circuit and a secondary power circuit. The primary power circuit receives an alternating current (AC) input power signal from an electrical power source and generates an intermediate direct current (DC) power signal.” However, although Freeman appears to describe, such as at paragraph [0069], “a pulse-width modulator (PWM) controller,” which may be utilized “for generating a pulse width modulated signal to control the on/off time of the buck regulator PMOSFET,” Freeman does not refer to any use of the controller to alter at least a switching frequency of one or more switches within an AC-to-DC converter, such as in the manner claimed in now-amended claim 71. Hence, Assignee submits that Freeman does not disclose or suggest all of the features of amended independent claim 71, such as, for example, a controller of an AC-to-DC converter “wherein said controller is to alter at least a switching frequency of one or more switches in at least one of said .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838